Motion by petitioner for leave to prosecute the proceeding on the original papers and to add proceeding to the June Term Calendar, granted. The proceeding will be heard on the original papers and on six copies of petitioner’s typewritten brief, which shall include a copy of the opinion, if any, rendered by respondent in revoking the license. The proceeding is ordered on the calendar for Friday, June 2, 1961. Petitioner’s brief shall be served and filed on or before May 29, 1961. Motion by petitioner for a stay of the license revocation, pending determination of proceeding, denied. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.